Case 1:19-mj-06087-MPK Document 227 Filed 03/29/19 Page 1 of 6
Case 1:19-mj-06087-MPK Document 227 Filed 03/29/19 Page 2 of 6
Case 1:19-mj-06087-MPK Document 227 Filed 03/29/19 Page 3 of 6
Case 1:19-mj-06087-MPK Document 227 Filed 03/29/19 Page 4 of 6
Case 1:19-mj-06087-MPK Document 227 Filed 03/29/19 Page 5 of 6
      Case 1:19-mj-06087-MPK Document 227 Filed 03/29/19 Page 6 of 6




                                            Respectfully submitted,

                                            ANDREW E. LELLTNG
                                            United States Attorney

                                  By:       Cue-- s. h4-/Vt,,
                                            ERIC S. ROSEN
                                            Assistant U.S. Attorney

ALLOWED
�cP-�
HON. ALLISON D. BlJRROUGS
UNITED STATES DISTRICT JUDGE
DISTRICT OF MASSACHUSETTS

              7 , 2019
Dated: March __




                                        6
